Opinion filed September 25, 2008 











 








 




Opinion filed September
25, 2008 
 
 
 
 
 
 
                                                                        In The
                                                                              
    Eleventh
Court of Appeals
                                                                 ____________
 
                                                          No. 11-08-00112-CR
                                                    __________
 
                                 JESSE LOPEZ GONGORA, Appellant
 
                                                             V.
 
                                         STATE
OF TEXAS, Appellee
 

 
                                          On
Appeal from the 32nd District Court
 
                                                           Nolan
County, Texas
 
                                                    Trial
Court Cause No. 10580
 

 
                                             M E
M O R A N D U M    O P I N I O N
Jesse
Lopez Gongora has filed in this court a motion to dismiss his appeal.  The
motion is signed by both appellant and his counsel.  The motion is granted, and
the appeal is dismissed.
 
PER CURIAM
September 25,
2008     
Do not publish. 
See Tex. R. App. P. 47.2(b).
Panel consists of:  Wright, C.J.,
McCall, J., and Strange, J.